IN THE SUPREME COURT OF THE STATE OF NEVADA

KEANDRE VALENTINE, No. 84777
Petitioner,
vs.

THE EIGHTH JUDICIAL DISTRICT

 

COURT OF THE STATE OF NEVADA, FILED
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE JUL 98 2022
JACQUELINE M. BLUTH, DISTRICT euuinainial aT
JUDGE, CLERK OF SUPREME COURT
Respondents, BV TY
and

THE STATE OF NEVADA,
Real Party in Interest.

 

ORDER DISMISSING PETITION

This is an original petition for a writ of mandamus or
prohibition. Petitioner has filed a motion to withdraw his petition. The

unopposed motion is granted and this matter is dismissed.

It is so ORDERED.

 

 

 

/ AL. Laat. al.
Hardesty
AVG O2 J. Le a.
Stiglich Herndon

SUPREME CouRT
OF
NEVADA

(0) S7A RB 22-2490

 

 
cc: Hon. Jacqueline Bluth, District Judge
Clark County Public Defender
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEVADA

(OH) 167A ooo 9